       Case 1:20-cv-00573-JPO-SN Document 19 Filed 08/18/20 Page 1 of 2
                                        U.S. Department of Justice

                                               United States Attorney
                                               Southern District of New York
aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      August 18, 2020
VIA ECF
The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Platsky v. Federal Bureau of Investigation, 20-cv-573 (JPO) (SN)

Dear Judge Netburn:

         This Office represents Defendant the Federal Bureau of Investigation (“FBI”) in the
above-referenced action, which pro se Plaintiff brought pursuant to the Freedom of Information
Act, 5 U.S.C. § 552 (“FOIA”). (ECF No. 2.) The action arises from Plaintiff’s FOIA request for
information as to whether his name appears on any terrorist watch lists. Pursuant to standard
FBI practice and FOIA Exemption 7(E), the FBI responded that it could neither confirm nor
deny whether a particular person is on any terrorist watch list. By Order dated August 6, 2020,
the Court instructed the parties to file a joint letter on or before August 27, “indicating whether
there is any need for discovery or an initial conference,” and if not, proposing a briefing schedule
for any motions. (ECF No. 18.)

         The parties respectfully submit this joint letter to notify the Court that neither party
believes there is any need for discovery or an initial conference. The parties instead submit that
the next step in this action should be cross-motions for summary judgment. The parties propose
the following briefing schedule:

             •   FBI’s motion for summary judgment due on or before October 23, 2020;

             •   Plaintiff’s cross-motion for summary judgment and opposition to the FBI’s
                 motion due on or before December 4, 2020;

             •   FBI’s reply in further support of its motion and opposition to Plaintiff’s cross-
                 motion due on or before December 31, 2020;

             •   Plaintiff’s reply in further support of his cross-motion due on or before January
                 22, 2021.

        We thank the Court for its consideration of this submission.
       Case 1:20-cv-00573-JPO-SN Document 19 Filed 08/18/20 Page 2 of 2




                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                            By:       /s/ Ilan Stein
                                                      ILAN STEIN
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, NY 10007
                                                      Tel: (212) 637-2525
                                                      Fax: (212) 637-2730
                                                      ilan.stein@usdoj.gov

cc: Plaintiff Henry Platsky via email and U.S. Mail




                                                2
